Citation Nr: 1613845	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder from August 9, 2010, to June 25, 2015?

2.  What evaluation is warranted for posttraumatic stress disorder since June 26, 2015?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  

The Veteran testified at a February 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.

In February 2015, the Board remanded this matter for further development.  The appeal has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial disability rating for posttraumatic stress disorder in excess of 30 percent from August 9, 2010, to June 25, 2015, and in excess of 50 percent since June 26, 2015.  A remand is necessary to ensure compliance with the Board's February 2015 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

In the February 2015 remand, the Board directed the AOJ to obtain all of the Veteran's Vet Center records dated since June 2012.  Currently, the claims file contains records from the Vet Center through February 2013.  According to a note in an October 2013 VA treatment record, the Veteran was still receiving follow up treatment at the Vet Center.  

Notably, July 2015 and August 2015 VA letters from the "Private Medical Records Retrieval Center" reflect that requests for Vet Center records were rejected because the "[p]rovider listed is non-private."  That is correct; Vet Center records are retained by VA.  The claims file does not, however, show that additional Vet Center records dated after February 2013 do not exist.  As Vet Centers are VA medical facilities continuing efforts to secure these Federal records must continue until it is shown that further efforts would be futile.  A remand is needed to comply with both the Board's previous instruction and the duty to assist in obtaining records in the custody of a Federal department or agency as set out in 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Vet Center in San Antonio, Texas, and secure all relevant treatment records since February 2013.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




